     Case
     Case 1:19-cv-00499-MJT
          1:19-cv-00499 Document
                            Document
                                 1-2 3Filed
                                         Filed
                                            10/15/19
                                               10/15/19Page
                                                         Page
                                                            10 1ofof142 PageID
                                                                        PageID #:
                                                                               #:10/11/2019
                                                                          FILED:  15
                                                                                   31       8:31 AM
                                                                                Vickie Edgerly, District Clerk
                                                                                      Orange County, Texas
                                                                                     Envelope No. 37573563
                                                                                Reviewed By: Justin Rhodes
                                    CAUSE NO. D190381-C

TEXAS FARMERS INSURANCE                         §               IN THE DISTRICT COURT OF
COMPANY as Subrogee of GLEN and                 §
THELMA STERLING                                 §
                                                §
v.                                              §                 ORANGE COUNTY, TEXAS
                                                §
                                                §
BSH HOME APPLIANCES                             §
CORPORATION                                     §                  260TH JUDICIAL DISTRICT

                            ORIGINAL ANSWER OF DEFENDANT
                          BSH HOME APPLIANCES CORPORATION

         Defendant BSH Home Appliances Corporation (“Defendant”) files this Original Answer

and would show the Court the following:

                                       GENERAL DENIAL

         As authorized by Rule 92 of the Texas Rules of Civil Procedure, Defendant enters a

general denial of all matters pled by Plaintiff Texas Farmers Insurance Company as subrogee of

Glen and Thelma Sterling (“Plaintiff”) and requests that the Court require Plaintiff to prove its

charges and allegations by a preponderance of the evidence or clear and convincing evidence as

required by the Constitution and laws of the State of Texas.

         WHEREFORE, PREMISES CONSIDERED, Defendant BSH Home Appliances

Corporation requests that Plaintiff Texas Farmers Insurance Company as subrogee of Glen and

Thelma Sterling take nothing against BSH Home Appliances Corporation and that Defendant

BSH Home Appliances Corporation have and recover its attorneys’ fees and costs of court.

Finally, Defendant BSH Home Appliances Corporation requests all other relief, legal or

equitable, general or special, to which Defendant BSH Home Appliances Corporation may show

itself justly entitled.

                                                                                           EXHIBIT
                                                                                                                        exhibitsticker.com




                                                                                                   C
                                                                                  TFIC aso Sterling v BSH Home Appliances
  Case
  Case 1:19-cv-00499-MJT
       1:19-cv-00499 Document
                         Document
                              1-2 3Filed
                                      Filed
                                         10/15/19
                                            10/15/19Page
                                                      Page
                                                         11 2ofof142 PageID
                                                                     PageID #:
                                                                            #: 16
                                                                               32



                                           Respectfully submitted,

                                           SHEEHY WARE & PAPPAS, P.C.


                                           By: /s/ Raymond A. Neuer
                                                   Raymond A. Neuer
                                                   SBN 14928350
                                                   rneuer@sheehyware.com
                                           2500 Two Houston Center
                                           909 Fannin Street
                                           Houston, Texas 77010
                                           713.951.1000 – telephone
                                           713.951.1199 – facsimile

                                           Attorneys for Defendant
                                           BSH Home Appliances Corporation




                              CERTIFICATE OF SERVICE

       This will certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record in accordance with the Texas Rules of Civil Procedure
on October 11, 2019.


                                                  /s/ Raymond A. Neuer
                                                  Raymond A. Neuer




3580841                                       2
